MEMORANDUM **
James L. Martin appeals pro se the district court’s order denying his August 23, 2000, motion to reopen an October 21, 1998, judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s exercise of jurisdiction, Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir.1984), and we affirm.
Because Martin’s motion was not filed within one year of the underlying judgment, the district court lacked jurisdiction and properly denied the motion. See id. at 1467.
Martin’s remaining contentions lack merit.
We deny Martin’s request to consolidate this appeal with appeal No. 00-15973.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.